Citation Nr: 1638620	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-35 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for enthesopathy of the tibial tuberosity of the right leg with right ankle strain and osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service with the U.S. Army from August 1964 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the Board at a December 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the December 2015 hearing is no longer employed at the Board.  The Veteran was so informed in August 2016 and offered an opportunity for another Board hearing.  See 38 C.F.R. § 20.717 (2015).  However, as the Veteran did not respond to the August 2016 notification, the instant appeal has been reassigned to the undersigned VLJ for appellate consideration.

Clarification of the Issue on Appeal

In the October 2013 rating decision, an evaluation of 10 percent was awarded for chronic right ankle strain with post-traumatic osteoarthritis, effective June 13, 2013; the Veteran timely appealed this decision.  In a March 2014 rating decision, the RO awarded service connection for enthesopathy of the tibial tuberosity of the right leg, and awarded a 20 percent evaluation throughout the current appeal period, noting that this evaluation contemplated and included moderate ankle disability for which the Veteran was previously separately evaluated.  Therefore, the RO closed the Veteran's appeal for an increased evaluation for chronic right ankle strain.  While the Veteran did not separately appeal the March 2014 rating decision, the Board will accept over this issue as part and parcel of the right ankle evaluation appeal previously initiated and perfected, as a maximum rating has not been assigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A remand is required in the instant case.  The Veteran was recently provided a VA examination for his service-connected right tibial and ankle disability in March 2016.  However, this examination is inadequate for rating purposes.  

The Court has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The March 2016 VA examination report does not include any section for recording ranges of motion on active or passive testing.  While the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  Therefore, as the March 2016 VA examination is inadequate under the holding in Correia, a new VA examination is necessary to address the severity of the Veteran's service-connected right leg and ankle disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected right leg and ankle disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the right ankle and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must specifically comment on the Veteran's lay statements as applicable.

2. Review the addendum opinion and ensure its compliance with the instruction above.  If the report is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




